DETAILED ACTION
This action is in response to the Applicant Response filed 18 May 2022 for application 15/793,455 filed 25 October 2017.
Claims 1, 3-5, 8, 10-12, 15, 17-19 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are partially persuasive. Several objections have been maintained as noted below.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims are persuasive. However, in light of the amendments to the claims, new objections to the claims have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 5-6, 12-13, 19-20 have been fully considered and, in light of the amendments to the claims, are partially persuasive. The 35 U.S.C. 112(b) rejections of claims 5, 12, 19 have been withdrawn. However, the 35 U.S.C 112(b) rejections of claims 6, 13, 20 have been maintained as noted below.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant first argues that claim 1 improves the technology. Specifically, applicant argues that the specific elements describe a particular way to achieve desired results. However, Examiner respectfully disagrees. Nothing in claim 1 provides any specific means or methods to improve the relevant technology, but instead merely invoke generic processes and machinery. First, the claim generates diagonal matrices with diagonal values based on a probability distribution (which are determined to be simply 1 and -1 according to a Rademacher distribution as claimed in later dependent claims) and zeros for other values and produces orthogonal matrices. Other than “generating” and “producing” these matrices, there is no specific language describing how the matrices are formed. Next, the diagonal and orthogonal matrices are paired and multiplied to form a transformation matrix. Again, this provides a generic process of combining matrices without providing any specificity of how to create the pairs or multiply the matrices. Then, after obtaining an input vector, the transformation matrix is “used” to produce an approximated feature vector. Again, no specificity is provided for how the matrix is “used” and or how exactly the approximated feature vector is formed from the matrix and vector. At this point, two generic matrices have been multiplied to create a generic transformation matrix which is somehow “used” with a generic input vector to create a generic approximated feature vector. This approximated feature vector is then “provided” to a classifier to “perform a classification operation” where a classification is then “determined” from the classifier output. As can be seen above, at best, the claim recites generic data structures which are generically combined to create an input to a generic classifier whose output is used to “determine” a classification. At no point are any of the data structures or processes recited with any specificity and, therefore, fail to improve the relevant technology or provide any elements that rise to a level of providing anything other than generic components and mere instructions to apply the abstract idea. 
Applicant next argues that the claims solve a problem necessarily rooted in technology by reciting “a specific technique … to improve a technology or technical field, i.e., to solve a problem that does not exist outside of kernel-based machine learning systems.” First, Examiner notes that it is unclear what problem, if any, is being solved. As noted above, claim 1 recites simple steps using generic components to generate a generic feature vector which is used as input to a generic classifier the generate an output used to determine a classification. None of the steps either identifies or solves a technical problem. In fact, as mentioned above, the steps use well-known techniques to generate a classification from a classifier. Moreover, there is no recitation of any specific techniques to improve a technology or a technical field, i.e., solve a problem inside or outside of kernel-based machine learning classifiers. 
Lastly, applicant argues that the claim reduces time and uses less memory than other methods while providing better accuracy. Examiner first notes that even if the assertions of improvements by applicant are true, there is no evidence that the improvements are improvements to the technology. For example, with respect to less time and less memory, there are various outside factors, such as the hardware used and the amount of data used, that can affect such measurements. Therefore, there is no evidence that these factors are not affected by external factors and that the recited method itself created such improvements. Additionally, applicant’s arguments regarding the MSE shows that the recited method has a smaller MSE than the baseline methods specifically selected by applicant for comparison. Simply comparing one result to the results of other methods specifically selected by applicant does not show an improvement to the classification technology, but merely shows a smaller MSE than the selected baselines. Similarly, applicant’s arguments regarding variance and processing time are in relation to the specific methods selected by applicant for comparison which merely shows a smaller variance and reduced processing time compared to the specific baselines.
For at least these reasons, the 35 U.S.C. 101 rejections of claims 1-20 are maintained.

Specification
The disclosure is objected to because of the following informalities:
¶0024, lines 1-2, orthogonal matrix data 132 134 should read “orthogonal matrix data 134” [While “134 was added in light of previous objections, “132” was not removed. “132” should be removed.]
Appropriate correction is required.

Claim Objections
Claims 8-14 are objected to because of the following informalities:
Claim 8, lines 2-4, when executed by processing circuitry perform a method should read “when executed by processing circuitry, performs a method” [comma added and “s” added to perform]
Claims 9-14 are objected to due to their dependence, either directly or indirectly, on claim 8
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 13, 20 recite wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. However, claim 1 recites “each of the set of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function.” The specification states “[t]he diagonal matrix manager 140 is configured to generate diagonal matrix data 144. The diagonal matrix data 144 includes numbers defining matrices that have zeroes as off-diagonal elements. The values of the diagonal elements are defined via a specified probability distribution function 142. The dimension of the diagonal matrices is the same as the dimension of the orthogonal matrix of the orthogonal matrix data 132. In some implementations, the values of the diagonal elements are either -1 or 1, and the probability distribution 142 is a Rademacher distribution (i.e., coin-flipping distribution).” (Specification, ¶0025) The specification further states “... the kernel-based machine learning server 120 generates a set of diagonal matrices D1, D2, ..., DN, each diagonal matrix having diagonal elements equal to either -1 or 1 and sampled at random according to a Rademacher distribution.” (Specification, ¶0036) It is suggested that this can be corrected by modifying the above recitation to state “wherein the diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution.” Correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of generating ... a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing ... a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, forming ... a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generating ... a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of using the linear transformation matrix to produce an approximated feature vector for the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses creating a feature vector from an input vector.
The limitation of providing the approximated feature vector as input into the kernel-based machine learning classifier to perform a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “providing” and “perform” in the context of this claim encompasses classifying the first item based on the feature vector.
The limitation of determining ... whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processing circuitry of a computer, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtaining ... an input vector representing a first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing circuitry of a computer, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh- Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution [interpreted as diagonal elements – see 35 U.S.C. 112 section above], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein the plurality of diagonal matrices has at least two diagonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides requirements for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of generating a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, forming a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generating a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of using the linear transformation matrix to produce an approximated feature vector for the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses creating a feature vector from an input vector.
The limitation of providing the approximated feature vector as input into a kernel-based machine learning classifier to perform a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “providing” and “perform” in the context of this claim encompasses classifying the first item based on the feature vector.
The limitation of determining whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer program product, storage medium, code, processing circuitry, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtaining an input vector representing a first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computer program product, a storage medium, code, processing circuitry, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh- Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution [interpreted as diagonal elements – see 35 U.S.C. 112 section above], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the plurality of diagonal matrices has at least two diagonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides requirements for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of generate a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of produce a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, form a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “form” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generate a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of use the linear transformation matrix to produce an approximated feature vector for the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses creating a feature vector from an input vector.
The limitation of provide the approximated feature vector as input into a kernel-based machine learning classifier to perform a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “provide” and “perform” in the context of this claim encompasses classifying the first item based on the feature vector.
The limitation of determine whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – electronic apparatus, memory, controlling circuitry, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtain an input vector representing a first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a memory, controlling circuitry, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to generate the product of each of the plurality of matrix pairs is further configured to, for each of the plurality of diagonal matrices, right-multiply the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to produce the plurality of orthogonal matrices is further configured to generate, as the respective orthogonal matrix, a Walsh-Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to generate the Walsh-Hadamard matrix is further configured to form the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the data item input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the controlling circuitry is further configured to multiply the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution [interpreted as diagonal elements – see 35 U.S.C. 112 section above], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart et al. (Fast Method for Training and Evaluating Support Vector Machines with a Large Set of Linear Features, hereinafter referred to as “Lienhart”) in view of Ailon et al. (Fast Dimension Reduction Using Rademacher Series on Dual BCH Codes, hereinafter referred to as "Ailon")and further in view of Dasgupta et al. (Fast-Locality-Sensitive Hashing, hereinafter referred to as “Dasgupta”).

Regarding claim 1 (Currently Amended), Lienhart teaches a method, comprising:  
obtaining, by the processing circuitry (Lienhart, ¶¶0012-0013 – teaches processing circuitry performing classification using SVMs [kernel-based machine learning classifier]), an input vector representing a first item from a database (Lienhart, ¶¶0012-0013 – teaches input data stored in a database and using the input data from the datastore to train and classify data using the SVM), the input vector having the specified dimension (Lienhart, ¶¶0014-0015 – teaches input data with a specified dimension); 
using the linear transformation matrix to produce an approximated feature vector for the input vector (Lienhart, ¶¶0017, 0035, Fig. 3 (52) – teaches using a linear transformation matrix to produce a feature vector for the raw input data); 
providing the approximated feature vector as input into the kernel-based machine learning classifier to perform a classification operation on the first item (Lienhart, ¶0034, Fig. 3 (56), (58), (60) – teaches providing the feature vector and the raw data to the SVM [kernel-based machine learning classifier] to perform classification on the data item); and 
determining, by the processing circuitry (Lienhart, ¶¶0012-0013 – teaches processing circuitry performing classification using SVMs [kernel-based machine learning classifier]), whether the first item has a particular classification based on an output of the kernel-based machine learning classifier (Lienhart, ¶0034, Fig. 3 (60) – teaches determining whether the data item has a particular classification based on output of SVM).
While Lienhart teaches using a transformation matrix to transform an input vector into a feature vector which is used as input into a kernel based classifier to classify the input vector, Lienhart does not explicitly teach generating, by processing circuitry of a computer configured to operate a kernel- based machine learning classifier, a plurality of diagonal matrices, each of the plurality of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function and having a dimension based on a specified dimension; producing, by the processing circuitry, a plurality of orthogonal matrices, each of the plurality of orthogonal matrices having mutually orthogonal rows; for each of the plurality of diagonal matrices, forming, by the processing circuitry, a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices; and generating, by the processing circuitry, a product of each of the plurality of matrix pairs to produce a linear transformation matrix.
Ailon teaches a method, comprising: 
generating ... a plurality of diagonal matrices (Ailon, section 5.2 – teaches a plurality of diagonal matrices D(1), D(2), ..., D(r)), each of the plurality of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function (Ailon, section 5.2 – teaches the diagonal matrix is a matrix with random independent and identically distributed uniform {±1} on the diagonal and other elements are zeros) and having a dimension based on a specified dimension (Ailon, section 5.2 – teaches H is defined as Hd, where d is the dimension of the orthogonal matrix); 
for each of the plurality of diagonal matrices, forming, by the processing circuitry, a plurality of matrix pairs (Ailon, section 5.2 – teaches the transformation matrix,                         
                            Φ
                        
                    , formed by equation                             
                            
                                
                                    Φ
                                
                                
                                    d
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            =
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    -
                                    1
                                    )
                                
                            
                            ⋯
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    , which has a plurality of matrix pairs), each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices (Ailon, section 5.2 – teaches the transformation matrix,                         
                            Φ
                        
                    , formed by equation                         
                            
                                
                                    Φ
                                
                                
                                    d
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            =
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    -
                                    1
                                    )
                                
                            
                            ⋯
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    , where the formula has each diagonal matrix and a respective orthogonal matrix, H (Walsh-Hadamard matrix) [The formula has matrix pairs where each pair has a given diagonal matrix and the orthogonal matrix from the plurality of orthogonal matrices]; see also Ailon, section 5.2 – teaches H is defined as Hd, where d is the dimension of the orthogonal matrix [see Specification ¶¶0024-0026]); 
generating, by the processing circuitry, a product of each of the plurality of matrix pairs to produce a linear transformation matrix (Ailon, section 5.2 – teaches the transformation matrix,                         
                            Φ
                        
                    , formed by equation                             
                            
                                
                                    Φ
                                
                                
                                    d
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            =
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    )
                                
                            
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    r
                                    -
                                    1
                                    )
                                
                            
                            ⋯
                            H
                            
                                
                                    D
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    , which is a product of each of the plurality of matrix pairs; see also Ailon, section 1 – teaches transformation mapping is a linear transformation); 
obtaining ... an input vector representing a first item ..., the input vector having the specified dimension (Ailon, section 1 – teaches a fixed unit length vector                         
                            x
                            ∈
                            
                                
                                    R
                                
                                
                                    d
                                
                            
                        
                     [input vector] is mapped onto                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                             
                            (
                            k
                            <
                            d
                            )
                        
                     [feature vector] via a linear mapping                         
                            Φ
                        
                     [transformation matrix]); 
using the linear transformation matrix to produce an approximated feature vector for the input vector (Ailon, section 1 – teaches a fixed unit length vector                         
                            x
                            ∈
                            
                                
                                    R
                                
                                
                                    d
                                
                            
                        
                     [input vector] is mapped onto                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                             
                            (
                            k
                            <
                            d
                            )
                        
                     [feature vector] via a linear mapping                         
                            Φ
                        
                     [transformation matrix]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lienhart with the teachings of Ailon in order to reduce running time in the field of large-scale data processing (Ailon, section 5.3 – “We now explain how to reduce the running time to O(d log k), using the new tools developed here.”).
While Lienhart in view of Ailon teaches using a respective orthogonal matrix for the transformation matrix, Lienhart in view of Ailon does not explicitly teach producing ... a plurality of orthogonal matrices, each of the plurality of orthogonal matrices having mutually orthogonal rows, from which the respective orthogonal matrix is selected.
Dasgupta teaches a method, comprising: 
producing ... a plurality of orthogonal matrices, each of the plurality of orthogonal matrices having mutually orthogonal rows (Dasgupta, section 3 – teaches that to generate Hd (Walsh-Hadamard matrix) which is the orthogonal matrix used to form the transformation matrix, a family of orthogonal matrices is produced iteratively until the appropriate dimension is reached);
obtaining ... an input vector representing a first item from a database, the input vector having the specified dimension (Dasgupta, section 3 – teaches a set of input vectors having a given dimension d, from which a first item is chosen [It would be obvious that the set of vectors is stored in a database]); 
using the linear transformation matrix to produce an approximated feature vector for the input vector (Dasgupta, section 4 – teaches calculating inner product of HD [transformation matrix] and input vector x in order to create a feature vector).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lienhart in view of Ailon with the teachings of Dasgupta in order to significantly improve running time in the field of large-scale data processing (Dasgupta, Abstract – “Our experiments show that using the new LSH in nearest-neighbor applications can improve their running times by significant amounts.”).

Regarding claim 2 (Previously Presented), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 1 as noted above. Ailon further teaches wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix (Ailon, section 5.2 – teaches the transformation matrix,                                 
                                    Φ
                                
                            , formed by equation                                                      
                                    
                                        
                                            Φ
                                        
                                        
                                            d
                                        
                                        
                                            (
                                            r
                                            )
                                        
                                    
                                    =
                                    H
                                    
                                        
                                            D
                                        
                                        
                                            (
                                            r
                                            )
                                        
                                    
                                    H
                                    
                                        
                                            D
                                        
                                        
                                            (
                                            r
                                            -
                                            1
                                            )
                                        
                                    
                                    ⋯
                                    H
                                    
                                        
                                            D
                                        
                                        
                                            (
                                            1
                                            )
                                        
                                    
                                
                            , where each pair of diagonal/orthogonal matrices comprises an orthogonal matrix right-multiplied by a respective diagonal matrix).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta in order to generate a matrix pair by right-multiplying an orthogonal matrix by a respective diagonal matrix to reduce the running time (Ailon, section 5.3).

Regarding claim 3 (Currently Amended), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 1 as noted above. 
Ailon further teaches wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on the specified dimension of the input vector (Ailon section 5.2 – teaches the respective orthogonal matrix is a Walsh-Hadamard matrix having dimension d, wherein d is the dimension of the input vector x).
Dasgupta further teaches wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on the specified dimension of the input vector (Dasgupta, section 3 – teaches iteratively generating Hadamard matrices until matrix with dimension d is reached, wherein d is the dimension of the input vector x).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta in order to generate a Walsh-Hadamard matrix based on the input vector dimension for the orthogonal matrix to reduce the running time (Ailon, section 5.3; Dasgupta, section 3).

Regarding claim 5 (Currently Amended), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 1 as noted above. Ailon further teaches wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1 (Ailon, section 5.2 – teaches the diagonal matrix is a matrix with random independent and identically distributed uniform {±1} on the diagonal).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta in order to generate a plurality of diagonal matrices with Rademacher distribution to reduce the running time (Ailon, section 5.3).

Regarding claim 6 (Previously Presented), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 5 as noted above. Ailon further teaches wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution (Ailon, section 5.2 – teaches the diagonal matrix is a matrix with random independent and identically distributed uniform {±1} on the diagonal [Non-diagonal is interpreted as diagonal as noted in 35 U.S.C. 112 section above]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta in order to generate a plurality of diagonal matrices with Rademacher distribution to reduce the running time (Ailon, section 5.3).

Regarding claim 7 (Previously Presented), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 1 as noted above. Ailon further teaches wherein the plurality of diagonal matrices has at least two diagonal matrices (Ailon, section 5.2 – teaches a plurality of diagonal matrices D(1), D(2), ..., D(r)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta in order to generate a plurality of diagonal matrices to reduce the running time (Ailon, section 5.3).

Regarding claim 8 (Currently Amended), it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Lienhart further teaches  a computer program product comprising a non-transitory storage medium, the computer program product including code that, when executed by processing circuitry perform a method (Lienhart, ¶¶0012-0013 – teaches processing circuitry coupled to a memory executing code to perform classification using SVMs [kernel-based machine learning classifier]; see also Lienhart, Figs. 1-3) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 2.

Regarding claim 10 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 3.

Regarding claim 12 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 5.

Regarding claim 13 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 6.

Regarding claim 14 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 7.

Regarding claim 15 (Currently Amended), it is the electronic apparatus embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Lienhart further teaches  an electronic apparatus comprising: 
Memory (Lienhart, ¶¶0012-0013 – teaches processing circuitry coupled to a memory executing code to perform classification using SVMs [kernel-based machine learning classifier]; see also Lienhart, Figs. 1-3); and 
controlling circuitry coupled to the memory, the controlling circuitry being configured to (Lienhart, ¶¶0012-0013 – teaches processing circuitry coupled to a memory executing code to perform classification using SVMs [kernel-based machine learning classifier]; see also Lienhart, Figs. 1-3) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lienhart, Ailon and Dasgupta for the same reasons as disclosed in claim 1 above.

Regarding claim 16 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 2.

Regarding claim 17 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 3.
Regarding claim 19 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 5.

Regarding claim 20 (Previously Presented), the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon and further in view of Dasgupta for the reasons set forth in the rejection of claim 6.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart in view of Ailon, further in view of Dasgupta and further in view of Le et al. (Fastfood – Approximating Kernel Expansions in Loglinear Time, hereinafter referred to as “Le”).

Regarding claim 4 (Currently Amended), Lienhart in view of Ailon and further in view of Dasgupta teaches all of the limitations of the method of claim 3 as noted above. Dasgupta further teaches 
wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector (Dasgupta, section 3 – teaches that the Hadamard matrix is a                 
                    d
                    x
                    d
                
             where d is a power of two and each iteration creates a matrix having the next highest power of two and that the chosen d is the power of two larger than the dimension of the input vector), and
wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector (Dasgupta, section 4 – teaches calculating inner product of HD [transformation matrix] and input vector x) by (i) appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector (Dasgupta, section 3 – teaches hat the Hadamard matrix is a                 
                    d
                    x
                    d
                
             where d is a power of two and the diagonal matrix is                 
                    d
                    x
                    d
                
             [Multiplying two                 
                    d
                    x
                    d
                
             matrices creates a                 
                    d
                    x
                    d
                
             transformation matrix and in order calculated inner product of                 
                    d
                    x
                    d
                
             transformation matrix and input vector, the input vector must have dimension d. Therefore, input vector can be trivially padded with zeroes in order for the matrix math to work.]), (ii) performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector (Dasgupta, section 4 – teaches calculating inner product of HD [transformation matrix] and input vector x), and (iii) removing elements from an end of the intermediate feature vector to produce the approximated feature vector (Dasgupta, section 3 – teaches hat the Hadamard matrix is a                 
                    d
                    x
                    d
                
             where d is a power of two and the diagonal matrix is                 
                    d
                    x
                    d
                
             [Multiplying two                 
                    d
                    x
                    d
                
             matrices creates a                 
                    d
                    x
                    d
                
             transformation matrix and in order calculated inner product of                 
                    d
                    x
                    d
                
             transformation matrix and input vector, the input vector must have dimension d. Therefore, input vector can be trivially padded with zeroes in order for the matrix math to work. Once calculated, because the zero-padded results are zero, the padded elements can be trivially removed.]). 
While dimension matching is required for the processes of Lienhart, Ailon and Dasgupta, Lienhart in view of Ailon and further in view of Dasgupta does not explicitly teach padding the input vector with zeroes.
Le teaches 
wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector (Le, section 3.1 – teaches that the Hadamard matrix is                 
                    d
                    x
                    d
                
             where                 
                    d
                    =
                    
                        
                            2
                        
                        
                            l
                        
                    
                
             and                 
                    d
                
             is trivially padded with zeros if                 
                    d
                    <
                    
                        
                            2
                        
                        
                            l
                        
                    
                
            ), and
wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector (Le, section 3.1 – teaches that the result, V, is used to compute the feature map [V is a transformation matrix, that when multiplied by an input vector, creates a feature vector]) by (i) appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector (Le, section 3.1 – teaches that the Hadamard matrix is                 
                    d
                    x
                    d
                
             where                 
                    d
                    =
                    
                        
                            2
                        
                        
                            l
                        
                    
                
             and                 
                    d
                
             is trivially padded with zeros if                 
                    d
                    <
                    
                        
                            2
                        
                        
                            l
                        
                    
                
            ), (ii) performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector (Le, section 3.1 – teaches an inner product calculation of the transformation matrix and the input vector [zero-padded] to generate the feature map [feature vector]), and (iii) removing elements from an end of the intermediate feature vector to produce the approximated feature vector (Le, section 3.1 – teaches that the Hadamard matrix is                 
                    d
                    x
                    d
                
             where                 
                    d
                    =
                    
                        
                            2
                        
                        
                            l
                        
                    
                
             and                 
                    d
                
             is trivially padded with zeros if                 
                    d
                    <
                    
                        
                            2
                        
                        
                            l
                        
                    
                
             [It is obvious that the inner product of a                 
                    d
                    x
                    d
                
             matrix and a d-dimensional vector that is zero padded will produce a d-dimensional vector with zeroes for the padded elements which can be trivially removed in the same manner as they were added]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lienhart in view of Ailon and further in view of Dasgupta with the teachings of Le in order to significantly accelerate computation in the field of large-scale data processing (Le, Abstract – “Despite their successes, what makes kernel methods difficult to use in many large scale problems is the fact that computing the decision function is typically expensive, especially at prediction time. In this paper, we overcome this difficulty by proposing Fastfood, an approximation that accelerates such computation significantly.”).

Regarding claim 11 (Currently Amended), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon, further in view of Dasgupta and further in view of Le for the reasons set forth in the rejection of claim 4.

Regarding claim 18 (Currently Amended), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Lienhart in view of Ailon, further in view of Dasgupta and further in view of Le for the reasons set forth in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125